      Case 1:18-cv-10225-MLW Document 458 Filed 01/13/20 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS


                                       )
LILIAN PAHOLA CALDERON JIMENEZ et al., )
                                       )
           Petitioner,                 )
                                       )
      v.                               )                 No. 18-cv-10225-MLW
                                       )
CHAD WOLF, et al.         )
                                       )
           Respondents.                )
                                       )

                NOTICE OF SUBSTITUTED PARTY UNDER RULE 25(d)

  1. Pursuant to Federal Rule of Civil Procedure 25(d), and this Court’s order that Respondents

     notify the Court if a new acting or permanent Field Office Director of ICE Boston is

     appointed (ECF No. 295), this Court should substitute Acting Field Office Director Todd

     Lyons as a party in this matter in lieu of former Acting Field Office Director Marcos

     Charles.

  2. On December 28, 2019, Todd Lyons became the Acting Field Office Director, after Marcos

     Charles had served the maximum permissible time a non-Senior Executive Service member

     can serve in a Senior Executive Service position. See 8 C.F.R. § 317.903.
Case 1:18-cv-10225-MLW Document 458 Filed 01/13/20 Page 2 of 3



                        Respectfully submitted,


                        JOSEPH H. HUNT
                        Assistant Attorney General


                        WILLIAM C. PEACHEY
                        Director
                        Office of Immigration Litigation

                        J. MAX WEINTRAUB
                        Senior Litigation Counsel


                        /s/ Mary L. Larakers
                        MARY L. LARAKERS (Texas Bar # 24093943)
                        Trial Attorney
                        United States Department of Justice, Civil Division
                        Office of Immigration Litigation
                        District Court Section
                        P.O. Box 868, Ben Franklin Station
                        Washington, DC 20044
                        (202) 353-4419
                        (202) 305-7000 (facsimile)
                        mary.l.larakers@usdoj.gov

                        Counsel for Respondents




                               2
        Case 1:18-cv-10225-MLW Document 458 Filed 01/13/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

        I, Mary L. Larakers, Trial Attorney, hereby certify that this document filed through the
ECF system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants.

                                                     /s/ Mary L. Larakers
                                                     Mary L. Larakers
Dated: January 13, 2020                              Trial Attorney




                                                 3
